Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
The Information Disclosure Statement (IDS) filed 15 March 2021 has been entered. Applicant’s amendment of the claims filed 11 January 2021 has been entered. Applicant’s remarks filed 11 January 2021 are acknowledged.
Claims 1-37, 39, 42, 47 and 50 are cancelled. Claims 38, 40-41, 43-46, 48-49 and 51-53 are pending and under examination to the extent they read on the elected species: wherein the at least two protein markers are TIG2 and PEDF.

Claim Objections/Rejections Withdrawn
The objection to claims 38 and 48 (46) for using improper Markush language is withdrawn in response to Applicant’s amendment of the claims.  
The objection to claims 38, 43-44, 48 (46) and 51-52 for typographical errors or informalities is withdrawn in response to Applicant’s amendment of the claims.  
The rejection of claims 39 and 47 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, is withdrawn in view that claims 39 and 47 have been cancelled.
wherein two of the at least two protein markers are TIG2 and PEDF”.
  
Claim Rejections Maintained
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Amended claims 38, 40-41, 43-44, 46, 48-49 and 51-52 are rejected under 35 U.S.C. 103 as being unpatentable over Cavet et al. (US 2011/0137851 A1, Pub. Date: Jun. 9, 2011), in view of Ha et al. (Joint Bone Spine, 2014, 81: 186-194), and further in view of Guild et al. (US 2005/0142569 A1, Pub. Date: Jun. 30, 2005).
As set forth in the previous Office Action, Cavet teaches biomarkers associated with inflammatory disease and autoimmune disease, including rheumatoid arthritis (RA), and methods of using the biomarkers to measure disease activity in a subject [0015]. Cavet teaches generating protein level dataset for at least two protein markers in a subject and determining the disease activity index (DAI) score to provide a quantitative measure of inflammatory disease activity in the subject, wherein the protein markers include C-reactive protein (CRP) and interleukin-1 receptor antagonist (IL-1RN or IL1RA), and the inflammatory disease activity is RA disease activity (see claims). Cavet 
Cavet teaches as set forth above. Cavet, however, does not teach including chemerin (TIG2) and pigment epithelial derived factor (PEDF) in the protein marker set. 
Ha teaches that plasma chemerin levels in rheumatoid arthritis (RA) are correlated with disease activity, and that plasma chemerin levels could be a useful disease activity marker in RA patients (p. 190, last paragraph).
Guild teaches a method of accessing whether a patient is afflicted with rheumatoid arthritis (RA) comprising determining the level of one or more markers in Table 1 in a patient sample, e.g., blood serum (see claims and [0011]). The markers listed in Table 1 include pigment epithelium-derived factor precursor (PEDF) (EPC-1) (Marker #53 at page 38).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Cavet with Ha and Guild to include chemerin and PEDF in the biomarkers for determining the disease activity in a RA patient. One of ordinary skill in the art would have been motivated to do so, because Cavet teaches measuring a panel of biomarkers 

In the response received on 11 January 2021, Applicant argues that the search strategy of record shows that the Examiner used Applicant’s named markers as keywords to locate references that mention each of the biomarkers, which is in its essence hindsight reconstruction. Applicant argues that the claimed method as a whole provides not only a group of biomarkers functioning together as an accurate set, but further provides guidance to caregivers to achieve beneficial effects for treating such patients; in contrast, Cavet, Ha and Guild do not disclose or suggest accurate guidance for therapy of an inflammatory disease using the set of TIG2 and PEDF. Applicant argues that Guild teaches away from Applicant’s invention by disclosing that PEDF is not among the markers that are overexpressed and associated with RA, and Ha relates only to chemerin (TIG2) individually and does not disclose or suggest the set of markers comprising TIG2 and PEDF. Applicant argues that it is impossible to predict whether or not a protein marker that is tested individually, or even with other biomarkers, would be useful in a different biomarker group for a particular disease. Applicant argues that many modulated biomarkers do not find their way into an effective biomarker algorithm, for example, in Guild, only 26 out of 679 markers passed the first level of scrutiny (Table 2) and were found to be possibly associated with a disease of interest. Applicant argues that the Office Action has not pointed to substantial evidence that the protein markers 
Applicant’s arguments have been fully considered but have not been found to be persuasive.
The use of the named markers as keywords in search strategy does not evidence hindsight reconstruction; in fact, it is the only way to narrow down to the references relevant the claimed invention. For example, without the use of the named markers as keywords, a search of the biomarkers in blood or serum samples for inflammatory diseases, from the patent/application databases alone, would retrieve 30,000 or more references. There is no other way to narrow down the list to locate the prior art references that teach or suggest the invention as claimed.
Applicant argues that the claimed method as a whole provides not only a group of biomarkers functioning together as an accurate set, but further provides guidance to caregivers to achieve beneficial effects for treating such patients. However, the prior art disclosures of using the biomarkers are intended for the same goal. For example, Cavet describes that “Clearly there exists a need to accurately classify subjects by disease activity, in order to establish their optimal treatment regimen.” [0009] and “The embodiments of the present teachings identify multiple serum biomarkers for the accurate clinical assessment of disease activity in subjects with chronic inflammatory disease, such as RA, along with methods of their use.” [0014] Likewise, Guild describes that “The methods of the present invention may further be of particular use in monitoring the efficacy of treatment of a RA patient (e.g. the efficacy of nonsteroidal anti-inflammatory drugs (NSAIDs), corticosteroids, and disease-modifying antirheumatic drugs (DMARDs)).” [0025] Therefore, the prior art references expressly teach that the markers are used for accurate assessment of disease activity in order to provide beneficial effects for treating the patients.
With respect to Applicant’s arguments that Guild teaches away from Applicant’s invention because PEDF is not listed among the markers in Table 2 that are overexpressed and associated with RA, however, Guild expressly teaches that the markers in Table 1 (including the marker PEDF) are useful for accessing the disease activity of RA. For example, claim 1 of Guild recites “A method of assessing whether a patient is afflicted with RA, the method comprising: a) determining the level of expression of one or more markers in a patient sample, wherein the one or more markers are selected from the group consisting of markers listed in Table 1; …”. Therefore, Guild does not teach away from using PEDF for accessing the disease activity of RA. Applicant argues that Ha relates only to chemerin (TIG2) individually and it is impossible to predict whether or not a protein marker that is tested individually, or even with other biomarkers, would be useful in a different biomarker group for a particular disease. Ha describes that “we demonstrated that plasma chemerin levels are elevated in RA patients compared to healthy controls, and well correlated with disease activity of RA” (emphasis added) and “plasma chemerin levels could be a useful disease activity marker in RA patients” (4th paragraph). One skilled in the art would recognize that Ha teaches and suggests using plasma chemerin level as a disease activity marker in RA. Regarding using chemerin together with PEDF (the biomarker group of instant claims 1 and 46), the skilled artisan would have a reasonable 
Therefore, the combined teachings of the prior art references render the instant claims obvious.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The specification as originally filed does not provide support for the invention as now claimed: “performing at least one immunoassay on a blood sample from the subject to generate a dataset comprising protein level data for at least two protein markers of a set comprising…tumor necrosis factor receptor (FASLG) …”. (claims 38 and 46) and “wherein the at least two protein markers comprise …FASLG” (claims 43-45 and 51-53). Applicant asserts that no new matter has been added to the amendment of the claims filed 11 January 2021. However, the instant specification as filed does not provide sufficient written description for these limitations. For example, the specification describes “FASLG Receptor (FAS)”, which, however, is a different molecule from “tumor necrosis factor receptor (FASLG)” as recited in the amended claims. Since the instant claims recite limitations which were not clearly disclosed in the specification as filed, such limitations introduce new concepts and do not comply with the written description requirement set forth under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.


Conclusion
NO CLAIM IS ALLOWED.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaozhen Xie, whose telephone number is 571-272-5569.  The examiner can normally be reached on M-F, 8:30-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Vanessa L. Ford, can be reached on 571-272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/XIAOZHEN XIE/Primary Examiner, Art Unit 1646                                                                                                                                                                                                        April 1, 2021